DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed February 17, 2021 has been entered. 
Claims 1-24 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on February 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,355,822 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Zhang et al. (U.S. Patent Application Publication No. 2020/0162109 A1) discloses: A method for wireless communications by a user equipment (UE) comprising a processor (processor 500) in electrical communication with a memory (storage 520), the processor configured to obtain data from the memory in preparation for wireless communications, the method comprising:
receiving, by a transceiver circuit (transceiver 510.) using one or more antenna elements in electrical communication with the transceiver circuit, control information indicating [ ] a coding rate, and [an information length] for transmission of a codeword ;
selecting a base graph (BG) from which to derive a low density parity check (LDPC) code for use in decoding the codeword (Paragraph [0137]: “As shown in FIG. 5, some embodiments of the present disclosure also provide a data encoding device (a mobile terminal or a base station). The data encoding device includes a processor 500, a storage 520 and a transceiver 510. The processor 500 is configured to read a program in a storage 520 and perform the following steps: acquiring a data information length and a channel coding rate of to-be-encoded data; determining a target base graph selection strategy according to the data information length and an information length range of a base graph; and determining a target base graph for the to-be-encoded data according to the target base graph selection strategy and the channel coding rate.”). 
However, the Examiner finds Zhang does not teach or suggest the claimed “receiving, by a transceiver circuit using one or more antenna elements in electrical communication with the transceiver circuit, control information indicating a modulation order, a coding rate, and a resource allocation (RA) for transmission of a codeword; selecting a base graph (BG) from which to derive a low density parity check (LDPC) code for use in decoding the codeword, wherein the selecting is based on the modulation order, the coding rate, and the RA; receiving, by the transceiver circuit using the one or more antenna elements, the codeword via resources of the RA; and decoding, by a decoder circuit, the codeword using the LDPC code derived from the selected BG.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

	Claims 2-5, 7-12, 14-17 and 19-24 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112